          Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/29/2021
                                                                       :
ANTONY VARBERO,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-2538 (LJL)
                  -v-                                                  :
                                                                       :   MEMORANDUM AND
ANASTASIOS P. BELESIS, et al.,                                         :       ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        Plaintiff Antony Varbero (“Plaintiff” or “Varbero”) moves the Court to enforce a

settlement agreement between him and Defendant Anastasios Belesis (“Belesis”). Dkt. Nos.

84-85. For the following reasons, the motion is granted.

                                               BACKGROUND

        Plaintiff initiated this action by filing a complaint on March 25, 2020 against Belesis as

well as individual defendant Tabitha Belesis and corporate defendants 2008 Anastasios Belesis

Irrevocable Trust US Dated Sept. 2008, Tomtab LLC, Crown Enterprises, LLC, and Lugano

Ventures, LLC (collectively, “Defendants”), to recover debts allegedly owed to Plaintiff in

connection with his legal representation of Belesis beginning in January 2015. Dkt. No. 4 ¶ 16.1

On October 1, 2020, the Court granted in part Defendants’ motion to dismiss but sustained

certain claims against each Defendant for breach of contract, aiding and abetting breach of




1
 The factual allegations and the basis for Varbero’s claims against each of the Defendants in this
action are detailed in the Court’s prior Opinion and Order granting in part Defendants’ motion to
dismiss. See Dkt. No. 36; Varbero v. Belesis, 2020 WL 5849516 (S.D.N.Y. Oct. 1, 2020).
         Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 2 of 10




contract, and fraudulent conveyance in violation of New York Debtor and Creditor Law Sections

273, 275, and 276. See id. On October 14, 2020, the parties submitted a joint letter, signed by

counsel for both parties, stating that “[o]n October 12, 2020 the parties have [sic] reached an

agreement to resolve the action[] [w]hereby the Defendants agreed to make 6 installment

payments beginning on or before November 1, 2020; with the last payment due on June 15,

2021.” Dkt. No. 42. The parties requested that, in light of the settlement, certain outstanding

discovery motions be held in abeyance. Id. They further requested that the case “be held open

until the June 15, 2021 which is when the final payment is due according to the settlement terms.

Holding the case open will preserve Plaintiff’s rights and allow for the quick intervention of the

Court, should it be necessary.” Id. The Court endorsed the parties’ motion, ordering that the

case be stayed until June 15, 2021. Dkt. No. 43. On November 16, 2020, however, Plaintiff

filed a letter motion to reopen the case on grounds that Belesis had failed to make “any of the

payments” contemplated in the purported settlement agreement and failed to cure his default

within the relevant time period. Dkt. No. 44 at 1. By text order of the same day, the Court

granted Plaintiff’s motion to lift the stay and reopen the case. The parties proceeded with

discovery, and a trial date was set for April 19, 2021. See Dkt. No. 78.

       On February 24, 2021, Plaintiff filed the instant motion to enforce the settlement

agreement, as executed by Varbero on October 30, 2020 and by Belesis on November 3, 2020.

Dkt. Nos. 83-85; Dkt. No. 85-1 (“Settlement Agreement”). Pursuant to the terms of the

Settlement Agreement, Belesis is obligated to pay the principal sum of $925,000 to Varbero in

installments as follows: the first $100,000 on or before November 1, 2020; the second $100,000

on or before November 15, 2020; and the remaining $725,000 in five installments consisting of

four equal payments of $150,000.000 each on or before December 15, 2020, February 1, 2021,




                                                 2
            Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 3 of 10




March 15, 2021, and May 1, 2021, followed by a fifth and final installment of $125,000 on or

before June 15, 2021. Dkt. No. 85-1 ¶ 1. In exchange, within five days of Belesis’s timely

payments of the entire settlement amount to Varbero, Varbero is obligated to authorize

transmission from escrow of a fully executed release releasing all claims in this action against

every Defendant, whereupon the parties would file a stipulation of dismissal with prejudice with

the Court. Id ¶ 2. The Settlement Agreement states:

           Upon the [Belesis]’s timely payment of the Settlement Amount, this Settlement
           Agreement is intended to resolve to the fullest extent possible the claims asserted
           in [this action] and any motions, orders, or pending requests for sanctions under
           Fed. R. Civ. P. 11 or otherwise. To that end, each of the [p]arties represents and
           warrants that all of his or their claims contemplated for release belong to him or
           them, and to no other person/entity, that no right, title, or interest to or in any of the
           claims subject to release or related causes of action has, or will be, assigned, sold,
           pledged, or otherwise transferred to any third party, whether by written oral
           agreement or by operation of law or otherwise, and that there are, and shall be, no
           liens relating to any claims subject to release herein, including any lien for
           attorneys’ fees, that will not be fully satisfied and discharged as a result of this
           Settlement Agreement. For purposes of clarity and avoidance of doubt, in the event
           the [Belesis] fails to timely pay the Settlement Amount to the Plaintiff, the Plaintiff
           specifically reserves any and all rights with respect to the Lawsuit including,
           without limitation, any motions, orders, or pending requests for sanctions under
           Fed. R. Civ. P. 11 or otherwise.

Id. ¶ 4.

           The Settlement Agreement specifies that neither party admits any wrongdoing or liability

by its execution. Id. ¶ 5. It also set forth the consequences of a default:




                                                       3
            Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 4 of 10




           In the event of any default in payment of any installment of the Settlement Amount
           with such non-payment remaining incurred for a period of five (5) days following
           notice thereof, the Plaintiff shall be entitled to entry of a final default judgment
           against [Belesis] in the full amount of his claims; namely One Million Fifty
           Thousand Dollars ($1,050,000.00) against [Belesis] less any portion of the
           Settlement Amount previously paid (the “Default Judgment”) plus interest
           accumulating at a rate of nine percent (9%) per annum. For purposes of clarity and
           avoidance of doubt, the existence of the Default Judgment against the Defendant
           shall in no way impact or impair the Plaintiff’s ability to pursue joint and several
           liability in the Lawsuit pursuant to the Complaint . . . from [the Defendants
           excluding Belesis].

Id. ¶ 6.

           The Settlement Agreement also provides for the award of attorney’s fees to the prevailing

party in the event of any “suit, action, arbitration or other proceeding of any nature whatsoever . .

. arising out of or related to this Settlement Agreement.” Id. ¶ 15. In such event “the prevailing

party will be awarded their reasonable attorneys’ fees and costs incurred.” Id.

           Plaintiff alleges that Belesis has not made any payment under the Settlement Agreement.

Plaintiff provided Belesis with notice of default by email on November 9, 2020 and by email and

letter on November 15, 2020. Dkt. No. 81 at 5; Dkt. No. 81-2. Plaintiff moves for entry of a

judgment against Belesis as contemplated by the Settlement Agreement. Dkt. No. 85 at 2.

                                             DISCUSSION

           “A district court has the power to enforce summarily, on motion, a settlement agreement

reached in a case that was pending before it.” BCM Dev., LLC v. Oprandy, 490 F. App’x 409,

409 (2d Cir. 2013) (quoting Meetings & Expositions Inc. v. Tandy Corp., 490 F.2d 714, 717 (2d

Cir. 1974)). A “motion to enforce a settlement agreement is fundamentally ‘a claim for breach

of a contract.’” Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015) (citing

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381(1994)). Accordingly, settlement

agreements “must . . . be construed according to general principles of contract law.” United

States v. Prevezon Holdings, Ltd., 289 F. Supp. 3d 446, 450 (S.D.N.Y. 2018) (citation omitted);


                                                    4
           Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 5 of 10




see Red Ball Interior Demolition Corp. v. Palmadessa, 173 F.3d 481, 484 (2d Cir. 1999)). Thus,

“[o]nly where there is cause sufficient to invalidate a contract, such as fraud, collusion, mistake

or accident, will a party be relieved from the consequences of a stipulation made during

litigation.” Oprandy, 490 F. App’x at 409 (quoting Hallock v. State, 485 N.Y.S.2d 510, 512

(1984)).

       Belesis does not argue that the Settlement Agreement is the product of fraud, collusion,

mistake, or accident. He does not dispute that he executed the Settlement Agreement on

November 3, 2020. Cf. N.Y. C.P.L.R. § 2104 (“An agreement between parties or their attorneys

relating to any matter in an action, other than one made between counsel in open court, is not

binding upon a party unless it is in a writing subscribed by him or his attorney or reduced to the

form of an order and entered.”). Nor does he dispute Plaintiff’s interpretation of the Settlement

Agreement or argue that its terms are ambiguous, which they are not. Cf. Lockheed Martin

Corp. v. Retail Holdings, N.V., 639 F.3d 63, 69 (2d Cir. 2011) (“When an agreement is

unambiguous on its face, it must be enforced according to the plain meaning of its terms.”). Nor

does he dispute that he made no payments in satisfaction of the agreement, or that Plaintiff

noticed his default on November 9 and 15, 2020.

       Rather, Belesis makes two arguments that the Settlement Agreement cannot be enforced:

(1) that enforcement would be unjust as “Defendant would owe the same debt to multiple

parties” and (2) the promissory notes that are at issue in this litigation “lack the necessary

consideration to be enforceable under New York State Law.” Dkt. No. 100 at 1. Neither

argument is availing.

       Both of Belesis’s arguments rest on a claim that by this action, Plaintiff is seeking to

recover debts that are not owed to him, but that are owed to the law firm Joseph Mure Jr. &




                                                  5
         Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 6 of 10




Associates (“Joseph Mure”) “for legal services rendered by Joseph Mure.” Id. Defendant avers

“Plaintiff has not submitted [into] the record a single document from Joseph Mure indicating that

Joseph Mure has assigned, transferred or set over unto Plaintiff the right to collect legal payment

for legal services rendered by Joseph Mure to Belesis, nor has Plaintiff asserted that Joseph Mure

has done so.” Id. at 1-2. Belesis submits retainer agreements between himself and Joseph Mure

for legal services, see Exhibits to Dkt. No. 99, and argues that “Belesis never retained the

services of Plaintiff during [the period between 2015-2019, at issue in this litigation],” Dkt. No.

100 at 3. From these allegations Belesis argues that the Settlement Agreement is “predicated on

a debt owed to a non-party in this action” and that the Settlement Agreement seeks to enforce

promissory notes that are “inherently impermissibly vague as they could only refer to a debt

owed to a third party.” Id. at 22.

       Belesis’s arguments may bear on resolution of the merits of Plaintiff’s claims in this

action, but they are entirely irrelevant to whether the Settlement Agreement is enforceable.

       “The law is well settled that in order for a promise to be enforceable as a contract, the

promise must be supported by valid consideration.” Startech, Inc. v. VSA Arts, 126 F. Supp. 2d

234, 236 (S.D.N.Y. 2000). “Consideration is defined as either a bargained for gain or advantage

to the promisee or a bargained for legal detriment or disadvantage to the promisor.” Id. at 237.

Belesis’s arguments mistake the enforceability of the notes underlying this action—i.e. the merits

of Plaintiff’s claim—with the enforceability of the Settlement Agreement. The consideration to

which Belesis—and all Defendants—is entitled by the terms of the Settlement Agreement is

Plaintiff’s release of his claims. The adequacy of such consideration does not depend at all on

the enforceability of the underlying notes or on the merits of any of Plaintiff’s claims. The very

purpose of any settlement agreement is to forego the need to ascertain the extent of liability (or




                                                 6
         Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 7 of 10




whether there is liability at all)—and the attendant costs of doing so—and for both sides to

eliminate the risk of an unfavorable outcome. It is therefore not necessary, in determining

whether a settlement agreement is enforceable, to inquire at all into the merits of the underlying

claims. Cf. Kokkonen, 511 U.S. at 380 (addressing a district court’s ancillary jurisdiction and

noting that “the facts underlying respondent’s dismissed claim for breach of agency agreement

and those underlying its claim for breach of settlement agreement [regarding those claims] have

nothing to do with each other”); Honeywell Int’l, Inc. v. Purolator Prod. Co., 468 F.3d 162,

163-64 (2d Cir. 2006) (a settlement agreement which “explicitly preserved the issue of . . .

liability for attorneys’ fees and costs . . . mooted all issues other than plaintiffs’ . . . motion for

attorneys’ fees and costs”). Notably, the Settlement Agreement states that “[n]othing [in it] . . .

is or may be deemed, construed or used, in any civil, criminal or administrative proceeding in

any court, administrative agency, or tribunal, as an admission or evidence of any wrongdoing by

or liability of any of the Parties.” Dkt. No. 85-1 at 5. It is similarly not dependent on the fact of

any wrongdoing. The consideration proffered by Varbero is not strictly relief of any Defendant’s

particular contractual obligation to pay moneys owed to Varbero pursuant to the underlying

notes—the Settlement Agreement makes no statement whether such obligations exist—rather, it

is a release of:

        [A]ll actions, suits, debts, dues, liens, sums of money, accounts, reckonings, bonds,
        bills, specialties, covenants, contracts, controversies, agreements, promises,
        variances, trespasses, damages, judgments, extents, executions, risks known or
        unknown, payment of future medical expenses, payment of future wage expenses,
        claims and demands whatsoever, in law, admiralty or equity, which against [the
        Defendants], [Varbero], [Varbero’s] heirs, executors, administrators, successors
        and assigns ever had, now have or hereafter can, shall or may, have for, upon, or
        by reason of any matter, cause or thing whatsoever from the beginning of the world
        to the day of this Release including, but not limited to claims that were or could
        have been asserted in [this action].

Dkt. No. 85-1 at 11; see id. at 3.



                                                    7
         Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 8 of 10




        Such release constitutes a “bargained for gain or advantage” to Belesis, Startech, 126 F.

Supp. 2d at 236, and indeed is a form of the familiar consideration a defendant receives for

payment in countless actions that are resolved by settlement. As Plaintiff aptly points out,

“[a]ccepting Defendants’ argument would necessarily mean that any contract where a lack of

consideration is raised as a defense would automatically be incapable of ever being settled by the

parties to the dispute.” Dkt. No. 101 at 4.

        Nor is Belesis’s assertion that the Settlement Agreement would result in Belesis “ow[ing]

the same debt to multiple parties,” Dkt. No. 100 at 1, grounds for not enforcing it. Whether

Belesis owes a debt to a third party pursuant to the notes underlying this action is entirely

irrelevant to whether Plaintiff can release his claims allegedly arising out of those notes in

exchange for money payments. Pursuant to the Settlement Agreement, “each of the Parties

represents and warrants that all of his or their claims contemplated for release belong to him or

them, and to no other person/entity.” Dkt. No. 85-1 at 4. Cf. In re Aegean Marine Petroleum

Network Inc., 599 B.R. 717, 725 (Bankr. S.D.N.Y. 2019) (“[T]wo parties cannot, by agreement,

dispose of claims that belong to a third party. . . . Instead, a claim that belongs to a third party

may only be resolved through litigation on the merits, or on terms to which the third party

agrees.”) (citing Loc. No. 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland,

478 U.S. 501, 529 (1986)). Whether Belesis does or does not owe moneys to a third party

pursuant to the instruments underlying this action is irrelevant to Varbero’s ability to release his

claims in exchange for payment.2




2
 In his reply, Plaintiff submits declaration of Joseph Mure asserting that Mure is “owed no
moneys by Anastasios Belesis and any representation to the contrary on his behalf are false.”
Dkt. No. 101-2 at 2. This declaration is not necessary to the disposition of the instant motion.


                                                   8
         Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 9 of 10




       For the foregoing reasons, Plaintiff has established a valid and enforceable settlement

agreement as to which Belesis has defaulted. Accordingly, Plaintiff is entitled to a judgment

against Belesis awarding Plaintiff the principal amount, interest, and attorneys’ fees

contemplated by the Settlement Agreement. See Colburn Fam. Found. v. Chabad’s Child. of

Chernobyl, 739 F. Supp. 2d 614, 622 (S.D.N.Y. 2010) (“[D]efault provisions in settlement

agreements are commonly enforced.”) (collecting cases); see, e.g., Kasperek v. City Wire Works,

Inc., 2009 WL 691945, at *1, *4 (E.D.N.Y. Mar. 12, 2009) (granting judgment in favor of

plaintiffs for defendants’ default under the parties’ settlement agreement, which required

defendants to pay plaintiffs $525,000, plus interest, in designated installments); Schaefer v.

Smigel, 2009 WL 174795, at *1, *4 (S.D.N.Y. Jan. 22, 2009) (enforcing the terms of a default

provision of a settlement agreement, which required defendants to pay reasonable attorneys’

fees, costs, and 6% post-judgment interest that plaintiff incurred in filing, enforcing, and

collecting a judgment); Sheet Metal Workers’ Nat’l Pension Fund v. Jersey Sheet Metal Works,

Inc., 2009 WL 150927, at *1 (E.D.N.Y. Jan. 21, 2009) (granting plaintiffs’ motion to enforce the

terms of a default provision in the parties’ settlement agreement, which provides that, “[u]pon

default by defendant(s), defendant(s) consent to the entry of a judgment against them, jointly and

severally, without further notice, in the amount of $603,542.76, plus interest of 8.5% per annum,

and attorney's fees and costs . . . from the date the payment was due, less any amounts paid”).

Such judgment will not resolve any claims against the Defendants other than Belesis, which

remain pending.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to enforce the Settlement Agreement against

Belesis is GRANTED. Plaintiff is directed to file a proposed judgment as to the principal sum

and interest owed by Belesis for his default under the Settlement Agreement.


                                                  9
        Case 1:20-cv-02538-LJL Document 102 Filed 03/29/21 Page 10 of 10




       Plaintiff may make a motion for attorneys’ fees on or before 5:00 p.m. on March 31,

2021; Belesis may respond to the motion no later than 5:00 p.m. on April 2, 2021.

       IT IS FURTHER ORDERED that the trial date in this case is ADJOURNED by one

week, from April 19, 2021 to April 26, 2021. As previously discussed with the parties, the trial

will proceed IN PERSON in the United States Courthouse at 500 Pearl Street, New York, NY

10007. The Court will hold a pretrial conference on April 22, 2021 at 5:30 p.m., also IN

PERSON, in Courtroom 15C in the United States Courthouse at 500 Pearl Street, New York, NY

10007. The parties must observe the courthouse’s health and safety protocols, which are

available at: https://nysd.uscourts.gov/sites/default/files/2021-03/phased%20reentry%203.24.pdf.



       SO ORDERED.


Dated: March 29, 2021                             __________________________________
       New York, New York                                    LEWIS J. LIMAN
                                                         United States District Judge




                                               10
